             Case 3:20-cr-01341-CAB Document 34 Filed 10/09/20 PageID.75 Page 1 of 2
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                     UNITED STATES DISTRICT Co
                                          SOUTHERN DISTRICT OF CALIFORNI .,
                                                                                                      frog
                                                                                                     £'."-"'   J
                                                                                                                           2020]
                                                                                                                   s. 1;:s,fi,CT coufn
                                                                                                 ~JU 1 !-ii:RI, DIS':~l1C 7 OF CJILIFOHNII~
               UNITED STATES OF AMERICA                              JUDGMENT IN A                                                   PuTY
                                V.                                                                                              , 1987)

        CESAR CRISTOBAL BARBOSA-AGUIRRE(!)                              Case Number:         20CR1341-CAB

                                                                     GARY P. BURCHAM
                                                                     Defendant's Attorney
 USM Number                      92990298
 • -
 THE DEFENDANT:
 ~ pleaded guilty to count(s)         ONE (1) OF THE ONE-COUNT INFORMATION

 D    was found guilty on count(s)
      after a olea of not guiltv .
. Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                              Count
 Title & Section                     Nature .of Offense                                                                      Number(s}
 21 USC 952,960                      IMPORTATION OF METHAMPHETAMINE                                                                 I




     The defendant is sentenced as provided in pages 2 through                  2           of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
  D     The defendant has been found not guilty on count(s)

  D     Count(s)                                                is         dismissed on the motion of the United States.
                   ---------------
        Assessment: $100.00
  ~     Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
        waived and remitted as uncollectible.
  D     JVTA Assessment*: $
        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
  cgJ   No fine                 D Forfeiture pursuant to order filed                                                   , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                                        ~+--1-
                                                                      HON. Cathy Ann Bencivenga
                                                                      UNITED STATES DISTRICT JUDGE
         \.

                  Case 3:20-cr-01341-CAB Document 34 Filed 10/09/20 PageID.76 Page 2 of 2
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                       CESAR CRISTOBAL BARBOSA-AGUIRRE (I)                               Judgment - Page 2 of2
CASE NUMBER:                     20CRl34 l-CAB

                                                      IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 24MONTHS.




 •            Sentence imposed pursuant to Title 8 USC Section 1326(b).
 1:8:1        The court makes the following recommendations to the Bureau of Prisons:
              PLACEMENT IN THE SOUTHWEST REGION (REGION THAT THE STATE OF TEXAS IS
              INCORPORATED) TO FACILITATE FAMILY VISITATIONS.




 •            The defendant is remanded to the custody of the United States Marshal.

 •            The defendant must surrender to the United States Marshal for this district:
              •   at
                       ---------               A.M.             on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

              •    as notified by the United States Marshal.

              The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •            Prisons:
              •    on or before
              •    as notified by the United States Marshal.
              •    as notified by the Probation or Pretrial Services Office.

                                                            RETURN
 I have executed this judgment as follows:

              Defendant delivered on
                                                                               to - - - - - - - - - - - ' - - - - - - -
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                          By                    DEPUTY UNITED STATES MARSHAL
II

                                                                                                        20CR134 l-CAB
